DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 4/30/2021 that has been entered, wherein claims 1-4,6-14,16-18 and 21-24 are pending and claims 5, 15 and 19-20 are canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-3, 6-13, 16-18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. (US 2003/0227072 A1) herein Forbes ’72 of record in view of Irisawa et al. (US 2007/0241399 A1) of record, Forbes et al. (US 2004/0161886 A1) herein Forbes ’86 of record and Masuoka et al. (US 2011/0303985 A1) of record.
Regarding claim 1, Forbes ’72 teaches a method for fabricating a semiconductor device including vertical transport fin field-effect transistors (VTFETs)(Fig. 2-10), comprising: 
forming a bottom spacer(104, ¶0043) on a first bottom source/drain region(102 of 300a, ¶0043) of a first VTFET(300a, ¶0043) associated with a first device region(region of 300a, ¶0043) and on a second bottom source/drain region(102 of 300b, ¶0043) of a second VTFET(300b, ¶0043) associated with a second device region(region of 300b, ¶0043); 
forming a liner(130, ¶0048) over [a top of] the bottom spacer(104, ¶0043), [a side of] a first fin structure(150 corresponding to 300a, ¶0044) within the first device region(region of 300a, ¶0043) and [a side of] a second fin structure(150 corresponding to 300b, ¶0044) within the second device region(region of 300b, ¶0043), the first and 

Forbes ’72 does not teach forming a bottom spacer(104, ¶0043) on an isolation region, conformally forming a liner(130, ¶0048), a silicon (Si) surface(100, ¶0039) having a (110) orientation and forming crystalline Ge having a hexagonal structure from the SiGe by employing a Ge condensation process to orient a (111) direction of the crystalline Ge in a vertical direction of charge flow for the first and second VTFETs(300a, 300b, ¶0043).

Irisawa teaches a method for fabricating a semiconductor device(Fig. 5) comprising forming crystalline Ge(21, ¶0050) having a hexagonal structure(¶0052) from the SiGe(13, ¶0045) by employing a Ge condensation process(¶0050, ¶0052, ¶00555) to orient a (111) direction(¶0052) of the crystalline Ge(21, ¶0050) in a vertical direction(please see examiner annotated Fig. 5c and comparison to the vertical direction A of the instant application). As the direction of charge flow for the first and second VTFETs of Forbes’s 72 is in the vertical direction, modifying the method of Forbes ’72 with the method of Irisawa would result in forming crystalline Ge having a hexagonal structure from the SiGe by employing a Ge condensation process to orient a (111) direction of the crystalline Ge in a vertical direction of charge flow for the first and second VTFETs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Forbes ’72 to 


    PNG
    media_image1.png
    292
    922
    media_image1.png
    Greyscale


Forbes ’72 and Irisawa do not teach forming a bottom spacer(104, ¶0043) on an isolation region, conformally forming a liner(130, ¶0048) and a silicon (Si) surface(100, ¶0039) having a (110) orientation.

Forbes ‘86 teaches a method for fabricating a semiconductor device(Fig. 4) comprising a silicon (Si) surface(100, ¶0039) having a (110) orientation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Forbes ’72 to include a silicon (Si) surface having a (110) orientation as taught by Forbes ’86, because the surface hole mobility is 70% greater than a conventional planar device(¶0027).


Masuoka teaches a method for fabricating a semiconductor device(Figs. 1-148) comprising forming a bottom spacer(129c, ¶0301) on an isolation region(126, ¶0301) and conformally(Fig. 65B) forming a liner(132, ¶0303).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Forbes ’72 to include forming a bottom spacer on an isolation region and conformally forming a liner, as taught by Masuoka, in order to separate n-type and p-type transistors(¶0265).

Regarding claim 2, Forbes ’72 teaches the method of claim 1, but is silent in regards to  the Ge condensation process includes one or more cycles of a three-dimensional (3D) Ge condensation process.

Irisawa teaches a method for fabricating a semiconductor device(Fig. 5) the Ge condensation process(¶0050, ¶0052, ¶00555) includes one or more cycles of a three-dimensional (3D) Ge condensation process(¶0050, ¶0052, ¶00555).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Forbes ’72 so that the Ge condensation process includes one or more cycles of a three-dimensional (3D) Ge condensation 

Regarding claim 3, Forbes ’72 teaches the method of claim 2, but is silent in regards to the one or more cycles of the 3D Ge condensation process are induced by thermal oxidation.

Irisawa teaches a method for fabricating a semiconductor device(Fig. 5) wherein the one or more cycles of the 3D Ge condensation process(¶0050, ¶0052, ¶00555) process are induced by thermal oxidation(¶0050).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Forbes ’72 so that the one or more cycles of the 3D Ge condensation process are induced by thermal oxidation, as taught by Irisawa, because the (111) plane of Ge is a plane orientation most superior in electron conduction characteristics(¶0054).

Regarding claim 6, Forbes ’72 teaches the method of claim 1, further comprising forming a first sidewall spacer layer(120 on 300a, ¶0048) on the first fin structure(150 corresponding to 300a, ¶0044) and a second sidewall spacer layer(120 on 300a, ¶0048) on the second fin structure(150 corresponding to 300b, ¶0044).



Regarding claim 8, Forbes ’72, teaches the method of claim 7, but is silent in regards to comprising performing an anneal process to diffuse dopants from the first and second bottom source/drain regions(102, ¶0043).

Masuoka teaches a method for fabricating a semiconductor device(Figs. 1-148) comprising performing an anneal process(¶0284, ¶0291) to diffuse dopants from the first and second bottom source/drain region(113a, 119a, ¶0281, ¶0288). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Forbes ’72 , to include performing an anneal process to diffuse dopants from the first and second bottom source/drain region, as taught by Masuoka, in order to activate the implanted impurity(¶0284).

Regarding claim 9, Forbes ’72 teaches the method of claim 1, wherein further comprising forming the first and second fin structures(150, ¶0044), including epitaxially(¶0040) growing each fin(150, ¶0044) based on a SiGe film(105, ¶0040) having an initial atomic percentage of Ge less than about 25%(¶0041).

Regarding claim 10, Forbes ’72 teaches the method of claim 1, but does not explicitly state the liner(130, ¶0048) includes silicon dioxide (SiO2). Forbes does state the liner is an oxide(¶0048). SiO2 is an oxide well-known in the art for liner layers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials of silicon dioxide for the liner, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  MPEP 2144.07

Regarding claim 11, Forbes ’72 teaches the method of claim 1, wherein the first VTFET(300a, ¶0043) is an nFET(¶0039) and the second VTFET(300b, ¶0043) is a pFET(¶0039).

Regarding claim 12, Forbes ’72 teaches a method for fabricating a semiconductor device including vertical transport fin field-effect transistors (VTFETs), comprising: forming a first fin structure(150 corresponding to 300a, ¶0044) in a first device region(region of 300a, ¶0043) associated with a first VTFET(300a, ¶0043) and a second fin structure(150 corresponding to 300b, ¶0044) in a second device region(region of 300b, ¶0043) associated with a second VTFET(300b, ¶0043), the first and second fin structures(150, ¶0044) each including a fin(150, ¶0044) having a single silicon germanium (SiGe) layer(105, ¶0041) formed from a silicon (Si) surface(100, ¶0039); 

forming a first bottom source/drain region(102 of 300a, ¶0043) from a substrate(100, 102, ¶0039) within the first device region(region of 300a, ¶0043), and a second bottom source/drain region(102 of 300b, ¶0043) from the substrate(100, 102, ¶0039) within the second device region(region of 300b, ¶0043); 
forming a bottom spacer(104, ¶0043) on the first bottom source/drain region(102 of 300a, ¶0043) and the second bottom source/drain region(102 of 300b, ¶0043); 
forming a liner(130, ¶0048) over [a top of] the bottom spacer(104, ¶0043) and on [a side of] the first and second fin structures(150, ¶0044).

Forbes ’72 does not teach forming a bottom spacer(104, ¶0043) on an isolation region, conformally forming a liner(130, ¶0048) and a silicon (Si) surface(100, ¶0039) having a (110) orientation, performing an anneal process to diffuse dopants of the first and second bottom source/drain regions(102, ¶0043) and forming crystalline Ge having a hexagonal structure from the SiGe by employing a Ge condensation process to orient a (111) direction of the crystalline Ge in a direction of charge flow for the first and second VTFETs(300a, 300b, ¶0043).

Irisawa teaches a method for fabricating a semiconductor device(Fig. 5) comprising forming crystalline Ge(21, ¶0050) having a hexagonal structure(¶0052) from the 

Forbes ’72 and Irisawa do not teach forming a bottom spacer(104, ¶0043) on an isolation region, conformally forming a liner(130, ¶0048) and a silicon (Si) surface(100, ¶0039) having a (110) orientation and performing an anneal process to diffuse dopants of the first and second bottom source/drain regions(102, ¶0043).

Forbes ‘86 teaches a method for fabricating a semiconductor device(Fig. 4) comprising a silicon (Si) surface(100, ¶0039) having a (110) orientation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Forbes ’72 to include a silicon (Si) surface having a 

Forbes ’72, Irisawa and Forbes ’86 do not teach forming a bottom spacer(104, ¶0043) on an isolation region, conformally forming a liner(130, ¶0048) and performing an anneal process to diffuse dopants of the first and second bottom source/drain regions(102, ¶0043).

Masuoka teaches a method for fabricating a semiconductor device(Figs. 1-148) comprising forming a bottom spacer(129c, ¶0301) on an isolation region(126, ¶0301) and conformally(Fig. 65B) forming a liner(132, ¶0303) and performing an anneal process(¶0284, ¶0291) to diffuse dopants from the first and second bottom source/drain region(113a, 119a, ¶0281, ¶0288). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Forbes ’72 , to include forming a bottom spacer on an isolation region, conformally forming a liner performing an anneal process to diffuse dopants from the first and second bottom source/drain region, as taught by Masuoka, in order to in order to separate n-type and p-type transistors(¶0265) and activate the implanted impurity(¶0284).



Irisawa teaches a method for fabricating a semiconductor device(Fig. 5) wherein the one or more cycles of the 3D Ge condensation process(¶0050, ¶0052, ¶00555) process are induced by thermal oxidation(¶0050).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Forbes ’72 so that the one or more cycles of the 3D Ge condensation process are induced by thermal oxidation, as taught by Irisawa, because the (111) plane of Ge is a plane orientation most superior in electron conduction characteristics(¶0054).

Regarding claim 16, Forbes ’72 teaches the method of claim 12, wherein forming the first and second fin structures(150, ¶0044) further includes epitaxially(¶0040) growing each fin(150, ¶0044) based on a SiGe film(105, ¶0040) having an initial atomic percentage of Ge less than about 25%(¶0041).

Regarding claim 17, Forbes ’72 teaches the method of claim 12, further comprising removing(isotopically etch, ¶0048) the liner(130, ¶0048) from the bottom spacer(104, ¶0043) and the first and second fin structure(150, ¶0044).


Regarding claim 21, Forbes ’72 teaches the method of claim 9, wherein the initial atomic percentage of Ge is less than or equal to about 20%(¶0041).

Regarding claim 22, Forbes ’72 teaches the method of claim 1, further comprising forming the first and second fin structures(150, ¶0044), including epitaxially(¶0040) growing each fin(150, ¶0044)  based on a SiGe film(105, ¶0040)  having an initial atomic percentage of Ge less than or equal to about 40%(¶0041).

Regarding claim 23, Forbes ’72 teaches the method of claim 16, wherein the initial atomic percentage of Ge is less than or equal to about 20%(¶0041).

Regarding claim 24, Forbes ’72 teaches the method of claim 12, wherein forming the first and second fin structures(150, ¶0044) further includes epitaxially(¶0040) growing each fin(150, ¶0044)  based on a SiGe film(105, ¶0040)  having an initial atomic percentage of Ge less than or equal to about 40%(¶0041).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. (US 2003/0227072 A1) herein Forbes ’72 of record, Irisawa et al. (US 2007/0241399 A1) of record, Forbes et al. (US 2004/0161886 A1) herein Forbes ’86 of record and Masuoka et al. (US 2011/0303985 A1), as applied to claims 1-3 above, further in view of Cea et al. (US 2011/0147847 A1) herein Cea ’47, of record.
Regarding claim 4, Forbes ’72 in view of Irisawa, Forbes ’86 and Masuoka, teaches the method of claim 3, but is silent in regards to the one or more cycles of the Ge condensation are induced by thermal oxidation in an oxygen gas (02) environment at a temperature from about 600 degrees Celsius to about 800 degrees Celsius.

Irisawa teaches a method for fabricating a semiconductor device(Fig. 5) wherein the one or more cycles of the 3D Ge condensation process(¶0050, ¶0052, ¶00555) process are induced by thermal oxidation(¶0050) in an oxygen gas (02) environment(¶0050).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Forbes ’72 so that the one or more cycles of the 3D Ge condensation process are induced by thermal oxidation, as taught by Irisawa, because  the (111) plane of Ge is a plane orientation most superior in electron conduction characteristics(¶0054).

Forbes ’72, Irisawa, Forbes ’86 and Masuoka do not teach the one or more cycles of the Ge condensation are induced by thermal oxidation at a temperature from about 600 degrees Celsius to about 800 degrees Celsius.

.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. (US 2003/0227072 A1) herein Forbes ’72 of record, Irisawa et al. (US 2007/0241399 A1) of record, Forbes et al. (US 2004/0161886 A1) herein Forbes ’86 of record, and Masuoka et al. (US 2011/0303985 A1) of record, as applied to claims 12 and 13 above, further in view of Cea et al. (US 2011/0147847 A1) herein Cea ’47, of record.
Regarding claim 14, Forbes ’72, in view of Irisawa, Forbes ’86 and Masuoka,  teaches the method of claim 13, but is silent in regards to the one or more cycles of the Ge condensation are induced by thermal oxidation in an oxygen gas (02) environment at a temperature from about 600 degrees Celsius to about 800 degrees Celsius.

Irisawa teaches a method for fabricating a semiconductor device(Fig. 5) wherein the one or more cycles of the 3D Ge condensation process(¶0050, ¶0052, ¶00555) process 

Forbes ’72, Irisawa, Forbes ’86, and Masuoka do not teach the one or more cycles of the Ge condensation are induced by thermal oxidation at a temperature from about 600 degrees Celsius to about 800 degrees Celsius.

Cea’47 teaches a method of making a semiconductor device(Fig. 6) wherein the one or more cycles of the 3D Ge condensation process are induced by thermal oxidation(¶0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Forbes ’72, so that the one or more cycles of the 3D Ge condensation process are induced by thermal oxidation, as taught by Cea ‘47, so the strain will be uniform as a function of the fin structure length(¶0030).

Response to Arguments
Applicant’s arguments filed 4/30/2021 have been fully considered but they are not persuasive. 


Regarding claims 1 and 12, Applicants argue Masuoka fails to teach or suggest forming a bottom spacer over source/drain regions and an isolation region. Accordingly, Masuoka fails to cure the deficiencies of Forbes '72, Irisawa, Forbes '86, and/ or Liu.

The examiner respectfully submits that in light of a new interpretation, Masuoka teaches forming a bottom spacer(129c, ¶0301, Fig. 65B) over source/drain regions(119, 113) and on an isolation region(126, ¶0301).  Further Masuoka teaches conformally(Fig. 65B) forming a liner(132, ¶0303), and thus Masuoka cures the deficiencies of Forbes '72, Irisawa, Forbes '86.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai et al. (US 2015/0295040 A1). Discloses a method for fabricating a semiconductor device.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892